Citation Nr: 0639497	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1947 to 
January 1950 and from October 1950 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.



FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
following service and is not due to an in-service event, 
injury or disease.

2.  The veteran's tinnitus began many years following service 
and is not due to an in-service event, injury or disease.



CONCLUSIONS OF LAW

1.  A bilateral hearing disability was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  Tinnitus was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in March 2006 and April 2006.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran received notice 
concerning the degree of disability and effective dates via 
the notice letter dated in March 2006.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, no prejudice 
results in proceeding with the disposition of this appeal 
because any deficiency with respect to the timing of the 
notices has been cured by subsequent readjudication of the 
issues on appeal in a July 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the April 
2006 letter when it advised the veteran to send the RO any 
evidence or information that would support his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all private 
records identified by the veteran and for which he requested 
assistance in obtaining.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
not requested VA's assistance in obtaining any other 
evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided several medical 
examinations in furtherance of substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred therein.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies is 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background

There is no evidence of hearing loss or tinnitus in service.  
The veteran's entrance examination, dated in September 1947, 
reveals hearing of 15/15 on whispered voice testing.  
Similarly, the veteran's separation examination dated in 
January 1950 for his first period of service reveals hearing 
of 15/15 on whispered voice testing.  Likewise, the veteran's 
entrance examination for his second period of service, dated 
in October 1950, reveals hearing of 15/15 on whispered and 
spoken voice testing.  The separation examination related to 
the veteran's second and final period of service, dated in 
March 1968, reveals hearing of 15/15 on whispered voice 
testing.  Accordingly, hearing loss and tinnitus were not 
shown in service.  

In December 2002, the veteran was seen at the VA medical 
center regarding complaints of hearing loss and bilateral 
tinnitus.  At that time, he reported trying hearing aids 
approximately 15 years prior to his visit, or sometime around 
1987.  He further reported constant bilateral tinnitus 
beginning 15 to 20 years prior to his visit, or sometime 
between 1982 and 1987.  After the audiology consult, the 
examiner diagnosed bilateral hearing loss.  

In May 2003, the veteran was seen at the VA medical center 
for an audiologic examination in furtherance of 
substantiating the claims on appeal.  The examiner noted a 
number of in-service risk factors for hearing loss, including 
exposure to aircraft, artillery and gunfire noise without the 
use of hearing protection, as well as a number of post-
service risk factors stemming from 17 years of working in 
construction without the use of hearing protection. 

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
90
85
LEFT
25
30
85
85
85
Pure tone averages were 66 for the right ear and 71 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 84 percent in 
the left ear.

The May 2003 VA examiner diagnosed high frequency profound 
sensorineural hearing loss with good word recognition in both 
ears and constant bilateral tinnitus.  The examiner also 
found that the veteran's hearing loss was not related to his 
period of military service.  In reaching this conclusion, the 
examiner rationalized that the veteran had may other 
opportunities for hearing loss to occur since his discharge 
from service, including 17 years around construction 
equipment and for his hearing to deteriorate through the 
natural aging process.  In closing, the examiner noted that 
hearing loss from noise exposure in the military would have 
been evident and observed through his military career and 
that there was no evidence thereof in the veteran's service 
medical records.  

Beginning in October 2003, the veteran has received treatment 
for his bilateral hearing loss and tinnitus from Gonzalo V. 
Wilson, M.D.  Treatment records from that time reveal 
diagnoses of bilateral hearing loss and bilateral tinnitus.  

In August 2004, the veteran was seen at the VA medical center 
for an examination regarding his claim of service connection 
for bilateral hearing loss and bilateral tinnitus.  
Examination at that time yielded a diagnosis of bilateral 
hearing loss and bilateral tinnitus, similar to the results 
of the December 2002 VA examination.  The examiner concluded 
that the veteran's bilateral hearing loss and tinnitus were 
more likely than not unrelated to his period of military 
service.  In reaching this conclusion, the examiner noted 
that the veteran had a post-service history of noise exposure 
in the construction industry and that there was no clear 
evidence of any hearing loss until December 2002.  The 
examiner noted that the veteran stated that Dr. Wilson had 
told him that hearing loss did not typically result 
immediately after noise exposure.  In regards to Dr. Wilson's 
statement, the examiner stated that it was patently incorrect 
because there is no scientific or medical evidence indicating 
that hearing loss has a delayed onset.

The veteran was once again seen by Dr. Wilson in April 2006 
regarding complaints of bilateral hearing loss and tinnitus.  
A treatment note from that time contains a diagnosis of noise 
inducted hearing loss and tinnitus from unprotected noise 
exposure in the military. 

Analysis

The Board finds that the opinion of Dr. Wilson carries little 
probative value compared to the VA examiners' opinions.  Dr. 
Wilson's opinion fails to address the specific facts of the 
case and is not based upon a review of the veteran's c-file.  
See Black v. Brown, 10 Vet. App. 279 (1997); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and the extent, if any, to which they reviewed 
prior clinical records and other evidence.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  It is notable, in this 
regard, that Dr. Wilson fails to address any of the veteran's 
documented post-service noise exposure, particularly during 
the 17 years that the veteran worked in the construction 
industry.  Accordingly, the Board affords the VA medical 
opinions much greater weight than the opinion of Dr. Wilson.

Service connection for bilateral hearing loss and tinnitus is 
not established.  It is clear that the veteran currently has 
bilateral hearing loss for VA purposes as well as bilateral 
tinnitus.  There is no indication, however, that the veteran 
incurred bilateral hearing loss and bilateral tinnitus in 
service.  The veteran's service medical records, including 
entrance and separation examinations for each period of his 
service, indicate normal hearing and contain no complaints or 
treatment of bilateral tinnitus.  It is not until many years 
following service that the veteran complained of bilateral 
hearing loss and bilateral tinnitus.  Moreover, the two VA 
examiners, based upon a full review of the veteran's c-file, 
have concluded that the veteran's bilateral hearing loss and 
bilateral tinnitus are not related to his period of service.  
As mentioned, Dr. Wilson's opinion does not carry nearly as 
much evidentiary weight as the VA opinions and thus fails to 
make it at least as likely as not that the veteran's 
bilateral hearing loss and bilateral tinnitus were incurred 
in service.  Rather, the evidence indicates that the 
veteran's bilateral hearing loss and bilateral tinnitus are 
related to post-service noise exposure and natural aging.  
Accordingly, the preponderance of the evidence is against the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus and they must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


